Title: To Thomas Jefferson from James Gamble, 16 October 1804
From: Gamble, James
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Phila: 16th. Octr. 1804
               
               It is a privilege which your constituents will I trust always prudently exercise, and which you will on the present Occasion attribute to a pure motive of addressing you on Matters involving the Standing of a political Character or immediatly relating to the State of political concerns. It may perhaps be still in your recollection that some time ago, I took the liberty of applying to you either for the Office of Surveyor of the Port of Phila: in case the Gentleman who then held it was removed, or that of the Naval Officer in the Custom-house here. Without being sanguine in my expectations of Success I rested contented, that you would exercise your Judgment in giving the preference to a man who in your Opinion had the greatest claims on your attention. In such a case whatever would be your decision, I could experience no disappointment particularly too since I can well Suppose it to be a delicate task; the exercise of the power of appointment to offices under the General Government. There is no man, I may venture to Say among the great body of your constituents, who acquiesces more cheerfully in all the measures of your Administration than I. If I might venture an opinion, I would Say that the present Surveyor Dr. Bache is a good officer. These Observations have been drawn from me by Several paragraphs which appeared in the Aurora which you will have read. The Editor appears to have been induced to them from a knowledge of my opposition to Dr. Leib. What connection however my opposition to the Dr. has with the application for the office of Surveyor of the Port of Philadelphia I confess I am at a loss to determine. had I Solicited the interest of the Dr. with effect, I would not be surprised that at this distant day the Malevolance of a political resentment should have Singled me out as its object. No sir my opposition to him proceeds from reasons with which I shall not attempt to trouble you, They have been publicly given since the commencement of the Division among the Republicans of the City and County of Phila. My Votes in the Senate of Pennsylvania in respect to the Amendment of the Constitution of the United States, proposed by Congress at its last Session and the Electoral Ticket for President and Vice President of the U. States may perhaps carry with them a proof, that Principle may be Supported when Dr. Leib is not. I fear I have trespassed too much on your patience but I cannot close this confidential communication without returning you my warmest thanks for the prompt and polite answer which you returned to a letter from Messrs. Biddle Douglas & Myself in behalf of our Sons Who are prisoners in Tripoli; Assuring you Sincerely that no times can efface the gratitude I feel for your Services. 
               With Sentiments of the highest Esteem I am your obt. Humble Servt
               
                  
                     James Gamble
                  
               
            